OPINION
Per CURIAM.
On February 24, 1959, Donald L. Rivers, an inmate of the Ohio Penitentiary, filed with this court a paper described by him as a layman’s petition for a writ of mandamus and a motion to vacate judgment in which he asked this court to issue a writ of mandamus to Judge Earl R. Hoover of the Common Pleas Court, Cuyahoga County, Ohio, requiring him to show just cause why a judgment issued in his court on December *52522, 1958, against Donald L. Rivers should stand and in which he asked that the judgment be declared void. The petition also asked for a temporary restraining order restraining the plaintiff in the December 22, 1958, action from taking any action upon the judgment rendered against petitioner.
No service was had on the respondent, and this court, on its own motion, is dismissing the petition of Donald L. Rivers for the reason that this court does not have any jurisdiction over the judge or judgments of the Court of Common Pleas of Cuyahoga County and could not consider a mandamus action for the purpose of vacating a Cuyahoga County judgment; nor could this court consider a motion to vacate a judgment of the court of that county. If the plaintiff desires any further action in that case, he should be advised to bring the action in the proper court.
Petition dismissed without prejudice.
BRYANT, PJ, MILLER and DUFFY, JJ, concur.